Citation Nr: 0638976	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-03 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, ID


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization at St. Luke's Regional Medical Center, from 
June 19, 2004 to June 23, 2004.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
February 1973 to April 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the VA Medical 
Center (VAMC) in Boise, ID.  

The veteran failed to report for his Travel Board hearing in 
May 2006.  


FINDING OF FACT

1. The veteran incurred medical expenses for treatment 
rendered at St. Luke's Regional Medical Center, from June 19, 
2004 to June 23, 2004.  

2. VA payment or reimbursement of the costs of the private 
medical care provided from June 19, 2004 to June 23, 2004 by 
the above listed medical provider was not authorized prior to 
the veteran's undergoing that treatment.

3. A VA or other Federal facility/provider was feasibly 
available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from June 19, 2004 to June 23, 2004 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-17.1003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120.  

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000. To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

The veteran in the instant case is homeless and apparently 
was previously granted service connection for psychosis, 
evaluated as 100 percent disabling.  The veteran does not 
satisfy the criteria under 38 U.S.C.A. § 1728 or 38 U.S.C.A. 
§ 1725.  Medical records from St. Luke's showed that the 
veteran was admitted on June 19, 2004 and discharged on June 
23, 2004, at which point he was transferred to a VA medical 
facility.  On June 19th the veteran came to St. Luke's 
emergency room (ER) after a 5 hour bus ride, he apparently 
was hitchhiking prior to getting on the bus.  Upon getting on 
the bus he experienced shortness of breath and therefore came 
to the ER.  The veteran reported being in a motor vehicle 
accident 2 weeks earlier, during which he sustained rib 
trauma and had trouble breathing since that time.  Upon 
admission the ER physician suspected that the veteran was in 
mild heart failure secondary to pitting edema in his legs and 
his shortness of breath.  The admitting diagnoses included 
questionable onset of congestive heart failure and pulmonary 
disease, schizophrenia, hypertension, elevated glucose.  The 
discharge diagnoses were fracture of the cervical neck of the 
right humerus, chronic obstructive pulmonary disease, 
hypertension, new-onset non-insulin dependent diabetes 
mellitus, schizophrenia, and right knee pain.  The Board 
recognizes that the veteran experienced shortness of breath 
when he went to St. Luke's, however a VA medical facility was 
feasibly available to him at that time.  The Boise VA Medical 
Center is only a few blocks away from St. Luke's.  Therefore, 
regardless of whether the veteran meets the other criteria 
under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, there was a 
VA medical facility feasibly available to him, and thus the 
veteran cannot be reimbursed under 38 U.S.C.A. § 1728 or 
38 U.S.C.A. § 1725.  The totality of the evidence in this 
case suggests that it would have been reasonable for the 
veteran to use the VA facility for his shortness of breath 
when his bus arrived in Boise.

In order to establish entitlement to reimbursement, the 
veteran must satisfy the enumerated criteria.  As reflected 
by the above analysis, the veteran does not satisfy the 
criteria for reimbursement under the applicable laws and 
regulations.  His claim for payment or reimbursement for the 
cost of private emergency treatment from June 19, 2004 to 
June 23, 2004 must be denied.  The evidence is not in 
equipoise as to warrant application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The veteran 
was provided a duty to assist letter in February 2005.  
Nevertheless, in the instant case, the VCAA and its 
implementing regulations do not apply to claims for benefits 
governed by 38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


